UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                          No. 19-1680


In re: JAMES K. BURKS, JR., a/k/a Howard Theodore Wright, a/k/a Nathan King,
a/k/a Derrick Baxter, a/k/a Marcus Allen, a/k/a Martin Wilson, a/k/a Marcus
Williams,

                     Petitioner.



              On Petition for Writ of Mandamus. (1:93-cr-00460-CMH-1)


Submitted: October 17, 2019                                   Decided: October 21, 2019


Before MOTZ and QUATTLEBAUM, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


James K. Burks, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James K. Burks, Jr., petitions for a writ of mandamus, alleging that the district court

has unduly delayed in ruling on his Fed. R. Civ. P. 60(b) motion. He seeks an order from

this court directing the district court to act. We find the present record does not reveal

undue delay in the district court. Accordingly, we grant leave to proceed in forma pauperis

and deny the mandamus petition. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                        PETITION DENIED




                                              2